1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7   G&C ENTERTAINMENT, LLC, a
 8   New Mexico limited liability company;
 9   GEORGE CATALOIU, an individual,
10   and CHAD ALADOUD, an individual,

11          Plaintiffs/Counter-Defendants/
12          Third Party Defendants/Appellees,

13 v.                                                                                    NO. 30,618

14   HEADSTART ENTERPRISES LIMITED
15   PARTNERSHIP, a New Mexico limited
16   partnership; and JAMES P. GUTHRIE, an
17   individual,

18          Defendants/Counter-Plaintiffs/
19          Third Party Plaintiffs/Appellants.


20 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
21 Ted C. Baca, District Judge

22 Richard Leverick
23 Albuquerque, NM

24 for Appellees

25 Rammelkamp, Muehlenweg, & Cordova, P.A.
26 Robert J. Muehlenweg
27 Elizabeth A. Heaphy
1 Michelle A. Hironaka
2 Albuquerque, NM

3 for Appellants
 1                            MEMORANDUM OPINION

 2 CASTILLO, Chief Judge.

 3        Summary affirmance in part and reversal in part was proposed for the reasons

 4 stated in the notice of proposed disposition. No memorandum opposing summary

 5 affirmance in part and reversal in part has been filed, and the time for doing so has

 6 expired.

 7        Affirmed in part, reversed in part.

 8        IT IS SO ORDERED.



 9                                         __________________________________
10                                         CELIA FOY CASTILLO, Chief Judge

11 WE CONCUR:




12 __________________________________
13 JONATHAN B. SUTIN, Judge




14 __________________________________
15 MICHAEL E. VIGIL, Judge



                                                3